DETAILED ACTION
This is first office action on the merits in response to the application filed on 07/20/2018.
Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first bid transaction block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers form of non-transitory tangible medial and transitory propagating signal per se in when specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed cir 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C 101, Aug 24, 2009; p. 2. 7. Applicant advised to amend the claim reciting "non-transitory computer readable medium” to overcome rejection under 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-7 and 8-12 are directed to a method. Claims 15-20 encompass subject matter that is not within one of the four categories but can be easily amended to recite only subject matter that is a product. Therefore, for purposes of compact prosecution these claims are treated as though they fall within the four statutory categories of invention.
The claim(s) recite(s) commercial activities. Specifically, the claims recite “in response to receiving a first bid transaction, creating a first auction transaction data block on …. for the first bid transaction, the first bid transaction block storing an identifier of a seller entity, an identifier of a first bidder entity and an identifier of an intermediary entity; storing first funds data to ….., the first funds data indicating funds are committed to the first bid transaction by the first bidder entity; creating a first refund code authorized by a first refund transaction block, the first refund code configured to refund the committed funds for the first bid transaction to the 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain is generally linking to a generic technological environment. Specifically, blockchain perform(s) the steps or functions of performing an auction transaction by creating a first auction transaction data block, first payment block and first refund block and linking the blocks. The use of a generic technological environment to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of blockchain to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial activities. As discussed above, taking the claim elements separately, 
Dependent claims 9 and 10 further describe receiving a second bid and refund the first bid which is a common process for auction. Claim 11 further recites verifying signatures which is basic function of blockchain and does not provide significantly more than the abstract idea. Claim 12 further recites public key being the identifier which is basic function of blockchain and does not provide significantly more than the abstract idea. Claim 13 further recites generating genesis block which is fundamental of blockchain and does not provide significantly more than the abstract idea. Claim 14 further recites determining the bid is end and transmit fund to seller which is common process of auction and does not provide significantly more than the abstract idea. The dependent claims merely elaborate on the abstract idea identified in the independent claims but do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. In addition, because there are no additional elements in the dependent claims, there is nothing further to consider as an ordered combination with the additional elements in the independent claims above. Therefore, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaitis et al. (US 20040192437 A1; hereinafter, "Amaitis"), and further in view of Miller et al. (US 20170132620 A1; hereinafter, "Miller").
With respect to claim 1, 8 and 15:
Amaitis teaches:
in response to receiving a first bid transaction, creating a first auction transaction data [….] for the first bid transaction, the first bid transaction [….] storing an [….], an identifier of a first bidder entity and [….]. (In yet another embodiment, a method for managing bets comprises receiving a first bid identifying a first bid amount and a first participant of a plurality of participants in an event. See at least Paragraph [0017] and Fig. 3)
creating a first refund code authorized by [….], the first refund code configured to refund the committed funds for the first bid transaction to the identifier of the first bidder entity [….]. (For example, in a five-horse race, if a first client 20 offers a first bid 13 for a bet 12 that Horse #1 will win the race, in the bid amount 23 of $200, and a second client 20 offers a second bid 13 for the bet 12 that Horse #1 will win the race, in the bid amount 23 of $500, then the first client 20 can either obtain a refund of the $200 bid amount 23. See at least Paragraph [0017]). It would be understood the code being computer function, as Amaitis’s system performs the process, it has the computer function.
creating a first payment code authorized by [….], the first payment code configured to transfer the committed funds for the first bid transaction to an account for the seller entity [….]. (For example, in a five-horse race, if a first client 20 offers a first bid 13 for a bet 12 that Horse #1 will win the race, in the bid amount 23 of $200. See at least Paragraph [0017]). It would be understood the code being computer function, as Amaitis’s system performs the process, it has the computer function.
Amaitis does not teach the following limitations, however, Miller teaches:
a first […] transaction block…storing identifier of a seller entity…and an identifier of an intermediary entity. (At step 310, one or more digital smart contracts are identified and defined. Specifically, a manufacturer and/or a provider of a device having blocklet protocol modules or service using one or more blocklet protocols determines and/or generates the one or more terms for providing a performance of a service and/or provisioning of one or more goods in accordance with the digital smart contract to be imprinted on the device and/or incorporated into a service. The JWT illustrated in FIG. 3A includes one or more claim names including “iss”, “sub”, “aud”, “exp”, “nbf”, “iat”, and “jti” where “iss” identifies the issuer of the contract, “sub” identifies the subject of the contract, “aud” identifies the audience of the contract, “exp” identifies the expiration of the contract, “nbf” indicates a not before time, “iat” indicates issued at, and “jti” indicates the JWT identifier. At step 320, the autonomous transacting device is provisioned with the digital smart contract. In some embodiments, the autonomous transacting device is provisioned with the digital smart contract at the manufacturer of the autonomous transaction device At step 330, the digital smart contract and associated terms are provided to a blockchain ledger. In particular, the digital smart contract is provided to the blockchain together with details for identifying the autonomous transacting device. See at least Paragraph [0123]-[0139])
storing first funds data to the blockchain, the first funds data indicating funds are committed to the first [….] transaction by the first [….] entity
a first refund transaction block…..refund when a seller digital signature or an intermediary digital signature are received. (At step 610, a sidechain for the microtransactions is created. A sidechain is separate from the main blockchain but would be interoperable to allow for a transfer of cryptocurrency assets between the sidechain and the main blockchain. At step 640, the parties (e.g., the autonomous device and the transacting party) to the transaction may exchange shared secret pairs for each increment of a transaction that is completed or for each microtransaction that is completed. Each exchanged shared secret key pair creates a block in the sidechain. The blockchain in such a case would act as a third party verifier by implementing zero-knowledge proof. The blockchain, in such embodiment, would present a challenge to the requester of the release of funds. In some embodiments, the challenge is based on the one or more shared secrets or key pairs escrowed at the blockchain. In this way, if the requester intends to prove that 50% of the microtransactions have been completed and that 50% of the key pairs have been exchanged, the requester could most likely respond to a challenge from the blockchain showing that a key from the key pair of the other party is 50% percent up the chain. Then, the blockchain can compare the key to the key pairs stored in escrow to the key pair exchanged in the sidechain to determine a percentage completion of the microtransactions. In this instance, the blockchain may confirm that the key from the other party is 50% up the chain and would release 50% of the funds to the payee and refund the other 50% of the funds to the payor. The cryptographic escrow is created at the main blockchain and only when both parties 
linking the first refund transaction block to the first [….] transaction data block. (Accordingly, the sidechain is a blockchain that runs in parallel to the main blockchain which extend functionality through interoperable blockchain networks allowing decentralized way of transferring/synchronizing cryptocurrency token between the two chains. Sidechains are decentralized like the blockchain. The sidechain comprises a set of secrets for incremental performance of an overall transaction or for each microtransaction in a set of microtransactions between two parties. See at least Paragraph [0176]-[0177])
a first payment transaction block….transfer fund when a first entity digital signature or the intermediary entity digital signature are received
linking the first payment transaction block to the first […] transaction data block. (Therefore, the addendum is dynamically generated by the autonomous transacting device and in a JWT format and is used to bind the parent smart digital contract. See at least Paragraph [0142])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for an auction system to receiving a first bid payment and refund the first bidder in responsive to receiving a second bid pay as disclosed by Amaitis with the feature of generating blocks and sidechains to manage transactions between two parties where the payment can be transmitted fully to the seller, partially transmitted to the seller and partially refunded to the buyer based on the key exchanging as taught by Miller to improve security and privacy as suggested by Miller by generating blocks to execute transaction, refund and payment by user’s signatures .
Claim 1, a method with the same scope as claim 8, is rejected.
Claim 15, a computer storage media with the same scope as claim 8, is rejected.
With respect to claim 7, 9 and 20:
Amaitis in view of Miller teaches in response to receiving a second bid transaction, creating a second auction transaction data block on the blockchain, the second bid transaction block storing the identifier of the seller entity, an identifier of a second bidder entity and the identifier of the intermediary entity; storing second funds data to the blockchain, the second funds data indicating funds are committed to the second bid transaction by the second bidder entity; creating a second refund code authorized by a second refund transaction block, the second refund code configured to refund the committed funds for the second transaction to the identifier of the second bidder entity when the seller digital signature or the intermediary digital signature are received; linking the second refund transaction block to the second auction transaction data block; creating a second payment code authorized by a second payment transaction block, the second payment code configured to transfer the committed funds for the second transaction to the account of the seller entity when a second bidder entity digital signature or the intermediary entity digital signature are received; linking the second payment transaction block to the second auction transaction data block. The above steps is merely repeatedly creating more bid transactions.

Amaitis further teaches refunding the committed funds for the first transaction to the identifier of the first bidder entity [….]. (For example, in a five-horse race, if a first client 20 offers a first bid 13 for a bet 12 that Horse #1 will win the race, in the bid amount 23 of $200, and a second client 20 offers a second bid 13 for the bet 12 that Horse #1 will win the race, in the bid amount 23 of $500, then the first client 20 can either obtain a refund of the $200 bid amount 23. See at least Paragraph [0017])

Miller further teaches intermediary digitally signing the first refund transaction block. (The signature of the JWT or JWK of digital smart contract (e.g., prime contract) of the autonomous transacting device confirms that the addendum makes a valid transaction request that the autonomous device can perform. See at least Paragraph [0143])
Claim 7, a method with the same scope as claim 9, is rejected.
Claim 20, a computer storage media with the same scope as claim 9, is rejected.
With respect to claim 10:
Amaitis further teaches where step of refunding the committed funds for the first transaction to identifier of the first bidder entity is performed automatically responsive to receiving the second bid transaction. (If the client 20 is subsequently outbid, the client 20 is notified so that client 20 can either obtain a refund for the bid amount 23, or, if the auction is still open, post an additional bid amount 23 that will make the client 20 the highest bidder for the particular bet 12. The auction will close a predetermined amount of time before the start of the event, such as two minutes before the post-time of a horse race, in order to permit clients 20 who were outbid to make traditional bets 12 prior to the event. See at least Paragraph [0016]). It would be understood that at the end of the auction, the outbid client 20 would automatically get refund. 
With respect to claim 2, 3, 11 and 16:
Miller further teaches where the method includes at least one of the steps of verifying that either the seller digital signature or the intermediary digital signature is partially based on data within the first refund transaction block before the refund of the committed funds for the first bid transaction to the first buyer entity; verifying that either the seller digital signature or the intermediary digital signature is partially based on data within the second refund transaction block before the refund of the committed funds for the second bid transaction to the second buyer entity; verifying that either the first buyer digital signature or the intermediary digital signature is partially based on data within the first payment transaction block before transferring the committed funds for the first bid transaction to the seller entity, and verifying that either the second buyer digital signature or the intermediary digital signature is partially based on data within the second payment transaction block before transferring the committed funds for the second bid transaction to the seller entity. (The signature of the JWT or JWK of digital smart contract (e.g., prime contract) of the autonomous transacting device confirms that the addendum makes a valid transaction request that the autonomous device can perform. The cryptographic escrow is created at the main blockchain and only when both parties cryptographically sign the escrow can the funds of the escrow be released. See at least Paragraph [0143] and [0179])
Claim 2, a method with the same scope as claim 11, is rejected.
Claim 3, a method with the same scope as claim 11, is rejected.
Claim 16, a computer storage media with the same scope as claim 11, is rejected.
With respect to claim 4, 5, 12 and 17:
Miller further teaches where at least one of: the identifier of the first bidder entity comprises a public key for the first bidder entity: the identifier of the second bidder entity comprises a public key for the second bidder entity: the identifier of the seller entity comprises a public key for the seller entity; and the identifier of the intermediary entity comprises a public key for the intermediary entity. (A system and method for facilitating microtransaction involving an autonomous transacting device includes generating a plurality of key pairs and sharing a key of each of the plurality of key pairs with the transacting entity. Each endpoint generates its own unique public-key based address (e.g., a hashname) to send and receive small encrypted packets of JSON (with optional binary payloads) to other trusted endpoints. Hashname refers or relates to an endpoint identifier, calculated from its public key Endpoint, which refers or relates to a participant in the Telehash network identified by a single hashname. Specifically, each 
Claim 4, a method with the same scope as claim 12, is rejected.
Claim 5, a method with the same scope as claim 12, is rejected.
Claim 17, a computer storage media with the same scope as claim 12, is rejected.
With respect to claim 14 and 18:
Amaitis further teaches determining when the auction has ended and identifying a winning bidder: paying funds committed by the winning bidder to the seller entity. (For example, in a five-horse race, if a first client 20 offers a first bid 13 for a bet 12 that Horse #1 will win the race, in the bid amount 23 of $200, and a second client 20 offers a second bid 13 for the bet 12 that Horse #1 will win the race, in the bid amount 23 of $500, then the first client 20 can either obtain a refund of the $200 bid amount 23 or, if the auction remains open, first client 20 can supplement the $200 in order to the outbid the second client 20. Assuming the first client 20 obtains the refund or that the auction was closed such that a supplemental bid 13 could not be made by first client 20, then second client 20 wins the auction for the bet 12 that Horse #1 will win the race. System 10 therefore accepts a bet 12 in a bet amount 22 of $500 from second client 20 that Horse #1 will win the race. See at least Paragraph [0017])

Miller further teaches by signing by at least one of the winning bidder and the intermediary entity a payment transaction block configured to transfer the funds committed by the […] to the seller entity. (Then, the blockchain can compare the key to the key pairs stored in escrow to the key pair exchanged in the sidechain to determine a percentage completion of the microtransactions. In this instance, the blockchain may confirm that the key from the other party is 50% up the chain and would release 50% of the funds to the payee and refund the other 50% of the funds to the payor. See at least Paragraph [0185])
Claim 18, a computer storage media with the same scope as claim 14, is rejected.
Claim 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaitis et al. (US 20040192437 A1; hereinafter, "Amaitis"), and further in view of Miller et al. (US 20170132620 A1; hereinafter, "Miller") and Stanchfield (US 20150269538 A1; hereinafter, "Stanchfield").
With respect to claim 6 and 19:
Amaitis in view of Miller further teaches creating a first contract block on a blockchain for a transaction comprises creating the first contract block on the blockchain with the […] and a transfer script that requires at least two of the public key for the first buyer entity, the public key for the seller entity, and the public key for the intermediary entity to transfer the committed funds for the first transaction; creating a first refund transaction block configured to refund the committed funds for the first transaction to the first buyer entity includes signing the first refund transaction block by the first buyer entity such that the first refund transaction block is configured to transfer the committed funds for the first transaction to the first buyer entity when data in the first refund transaction block is signed by the intermediary entity; and creating a first payment transaction block configured to transfer the committed funds for the first transaction to the seller entity includes signing the first payment transaction block by the first buyer entity such that the first payment transaction block is configured to transfer the committed funds for the first transaction to the seller entity when data in the first payment transaction block is signed by the intermediary entity.

Amaitis in view of Miller further does not teach creating a multisignature address using a public key for the first buyer entity, a public key for the seller entity, and a public key for the intermediary entity. However, Stanchfield teaches creating a multisignature address using a public key for the first buyer entity, a public key for the seller entity, and a public key for the intermediary entity. (It will be appreciated that the digital currency transfer system may include additional components. For example, a digital currency transfer system can include two or more peripheral security devices (e.g., 2, 3, 4, 5 . . . ) as desired. In this example, a multisignature public address can be generated/calculated from two or more public keys each provided by one of the peripheral security devices. See at least Paragraph [0053]). 
Amaitis in view of Miller disclose a blockchain auction system. Stanchfield discloses a system to managing transaction using a multisignature address. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain auction system as disclosed by Amaitis in view of Miller with the feature of managing transaction using a multisignature address as disclosed by Stanchfield to improve security as suggested by Stanchfield by creating a multisignature address using the public keys of seller, buyer and intermediary entity.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaitis et al. (US 20040192437 A1; hereinafter, "Amaitis"), and further in view of Miller et al. (US 20170132620 A1; hereinafter, "Miller") and Setty et al. (US 20180091524 A1; hereinafter, "Setty").
With respect to claim 13:
Amaitis in view of Miller does not teach creating a genesis auction contract data block by the intermediary, the genesis auction contract data block storing the identifier of the seller entity and the identifier of the intermediary entity; the step of creating a first auction transaction data block on a blockchain for a first bid transaction includes linking the first auction transaction data block to the genesis auction contract data block; and the genesis auction contract data block includes code that, when executed by a blockchain platform, perform methods for one or more of the steps of creating a first auction transaction data block on a blockchain for a first bid transaction, creating a first refund transaction block configured to refund the committed funds for the first bid transaction to the first buyer entity, and creating a first payment transaction block configured to transfer the committed funds for the first transaction to the seller entity. However, Setty teachescreating a genesis auction contract data block by the intermediary, the genesis auction contract data block storing the identifier of the seller entity and the identifier of the intermediary entity; the step of creating a first auction transaction data block on a blockchain for a first bid transaction includes linking the first auction transaction data block to the genesis auction contract data block; and the genesis auction contract data block includes code that, when executed by a blockchain platform, perform methods for one or more of the steps of creating a first auction transaction data block on a blockchain for a first bid transaction, creating a first refund transaction block configured to refund the committed funds for the first bid transaction to the first buyer entity, and creating a first payment transaction block configured to transfer the committed funds for the first transaction to the seller entity. (The chaining service 320 enables the initialization of the blockchain 200 and the incrementation of the blockchain 200. In various aspects, an initialization function provided by the chaining service 320 creates a genesis block 210 and a digital signature of the genesis block 210 from inputs of a hashed value of a block (e.g., a seed block) and a receipt received from the secure storage service 330. See at least Paragraph [0032]).
A genesis block (the very first block of a blockchain) is fundamental of blockchain technology. It would be appreciated that each blockchain has its genesis block. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain auction system as disclosed by Amaitis in view of Miller with the feature of creating genesis block as disclosed by Setty to reducing the need for the parties to independently verify the trustworthiness of the hosting entity as suggested by Setty by generating a genesis auction contract data block to record all the data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180101844 A1 (Song et al.): a method of issuing an electronic voucher by an issuer is provided. The method includes steps of: (a) creating and registering a transaction including a voucher data, a public key and a signature value of the issuer, with a private blockchain database, providing the issuer with a PrivTxid locating the transaction in the private blockchain database, and updating and registering value information including a balance of the voucher data with a BDB; and (b) acquiring and registering a 
US 20180143995 A1 (Bailey et al.): systems, methods, and computer-readable media are disclosed for an improved database. The systems, methods, and computer-readable media described herein may enhance the response time of databases and improve user experiences. In an example method described herein, a database management system may store, at a first database, a first data block. The first data block may be stored in association with one or more identifiers. The one or more identifiers may include an item identifier for an item associated with the first data block and at least one of a first identifier designating at least a portion of the first data block as public data or privileged data and a second identifier designating at least a portion of the first data block as optional data or mandatory data.
US 20190172057 A1 (Vincent): the invention provide a blockchain-implemented control method and corresponding system(s). The invention may be arranged to control access to and/or use of an interne-enabled resource such as for example an IoT device. The resource may be a device or system. It may, for example, be a vehicle such as a driverless taxi or car. The vehicle may be provided with computing capabilities to enable it to communicate with other computer-based resources and/or interact with a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685